UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

 In re:                                              Chapter 11
 WANSDOWN PROPERTIES
 CORPORATION, N.V.,                                  Case No. 19-13223-smb
                    Debtor.
 WANSDOWN PROPERTIES                                 Adv. Pro. No. 19-1450-smb
 CORPORATION, N.V.,
                    Plaintiff,
        - against -
 AZADEH NASSER AZARI,
                    Defendant.


 STIPULATION AND AGREED ORDER ESTABLISHING DISCOVERY SCHEDULE
 FOR ADVERSARY PROCEEDING WANSDOWN V. AZARI, ADV. PRO. NO. 19-1450

       WHEREAS, on December 18, 2019, Wansdown Properties Corporation N.V. (the

“Debtor”) filed the above-captioned adversary proceeding (the “Action”) against defendant

Azadeh Nasser Azari (“Ms. Azari”)

       WHEREAS, on May 20, 2020, Debtor filed its second amended complaint in the Action;

       WHEREAS, on June 11, 2020, defendant Ms. Azari filed her Answer and Affirmative

Defenses;

       WHEREAS, on July 2, 2020, counsel for defendant Ms. Azari sent a “meet and confer”

email to counsel for Debtor concerning four topics, including (i) the discovery schedule going

forward; (ii) the parties’ electronically stored information (“ESI”); (iii) Debtor’s paper documents

located in a storage facility; and (iv) Debtor’s other proceedings in bankruptcy (“July 2nd Meet

And Confer Email”);

       WHEREAS, on July 15, 2020, counsel for Ms. Azari sent counsel for Debtor a Notice To

Preserve ESI and Other Materials for the Action (“July 15th Letter”);

       WHEREAS, on August 11, 2020, counsel for Debtor and Ms. Azari discussed the content

and dates of the July 2nd Meet and Confer and July 15th Letter;

                                                 1
        NOW THEREFORE, the Debtor and Ms. Azari (collectively, the “Parties”) hereby

stipulate and agree, and it is hereby

        ORDERED, that the Parties shall conduct and complete all discovery no later than March

1, 2021, with the parties complying with the following deadlines;

        ORDERED, that the Parties shall submit their initial disclosures, document requests, and

interrogatories by September 4, 2020;

        ORDERED, that the Parties shall submit their responses to the opposing party’s discovery

requests by October 5, 2020;

        ORDERED, that the Parties shall produce all responsive documents to document requests

by October 26, 2020;

        ORDERED, that the parties shall complete all party depositions by December 4, 2020;

        ORDERED, that the parties shall complete all third-party discovery by January 22, 2021;

        ORDERED, that the parties shall complete expert discovery by February 19, 2021; and it

is further

        ORDERED, that the Court may order an extension of the deadlines for good cause.




                                               2
Dated: New York, New York
       August 20, 2020

BLANK ROME LLP                      BEYS LISTON & MOBARGHA LLP
Counsel to Debtor                   Counsel to Ms. Azari

By:    /s/ Martin Krezakek          By:   /s/ Nader Mobargha
       Martin Krezalek                    Nader Mobargha
       Ira Herman                         Michael Beys

1271 Avenue of the Americas         641 Lexington Avenue, 14th Floor
New York, New York 10020            New York, New York 10022
Tel: 212.885.5130                   Tel: 646.755.3603



Dated: New York, New York
       August 21st, 2020

                              /s/ STUART M. BERNSTEIN
                              UNITED STATES BANKRUPTCY JUDGE




                                3
